El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Nos enfrentamos de nuevo a un asunto anteriormente examinado por este Foro: la validez del uso de fondos públicos para reglamentar la celebración de primarias presidenciales en Puerto Rico. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978); P.I.P. v. E.L.A., 109 D.P.R. 403 (1980). En su aspecto ideológico, reconocemos que se trata de un problema complejo de ardua solución que provoca intensas y conflictivas emociones y expresiones de tipo político-partidista. Bajo la óptica jurídica, resolvemos que el proceso eleccionario de primarias presidenciales que autoriza y reglamenta la Ley Núm. 6 de 24 de septiembre de 1979, según enmendada, 16 L.P.R.A. sec. 1321 et seq., tiene un fin público, por lo que es válida la asignación de recursos del Estado para sufragar la celebración de dicho evento. Resolvemos, además, que la referida ley no infringe el Art. II, Sec. 19 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, relativo a los derechos pertenecientes al pueblo ni vulnera las Secs. 1 y 7 de la misma. Confirmamos al Tribunal Superior en todos los ex-tremos.
r —
La constelación de intereses en conflicto nos exige una rigurosa fijación de hechos y antecedentes procesales.
El 4 de diciembre de 1987 el Partido Independentista Puertorriqueño (en adelante P.I.P.) presentó demanda en el Tribunal Superior, Sala de San Juan, en solicitud de entredi-*589cho provisional e interdicto preliminar y permanente contra, entre otros demandados apelados, la Comisión Estatal de Elecciones (en adelante Comisión Estatal), para impedir el uso de fondos públicos, funcionarios, personal, materiales, equipo o facilidades en cualquier actividad relacionada con la organización y celebración de las primarias presidenciales que autoriza la Ley Núm. 6, supra, o “Ley de Primarias Pre-sidenciales Compulsorias(1)
Alegó el P.I.P. que la participación de la Comisión Estatal en dicho evento pautado para el 20 de marzo de 1988 violaba disposiciones de la Constitución del Estado Libre Asociado, en particular el Art. VI, Sec. 9, que afirma que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las ins-tituciones del Estado, y en todo caso por autoridad de ley”. L.P.R.A., Tomo 1, ed. 1982, pág. 369. Adujo, igualmente, que la planificación y organización de las primarias constituía una violación “a los derechos reservados por el pueblo puer-torriqueño en cuanto al status y destino político final de nuestro país ... ”, así como “discrimina contra aquellos sec-tores políticos opuestos a la integración de Puerto Rico a los Estados Unidos de América del Norte . . . ”. (Énfasis del original.) Apéndice, pág. 43.
*590Después del diligenciamiento de los. correspondientes emplazamientos, el Tribunal Superior declaró sin lugar la so-licitud de entredicho provisional, señalando en su lugar una conferencia con antelación a la vista de injunction prelimi-nar para el 15 de diciembre. Ese día, el Estado Libre Aso-ciado (E.L.A.), representado por el Secretario de Justicia a través de sus abogados, solicitó permiso para intervenir en el pleito a tenor con lo dispuesto en la Regla 21.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Invocó su derecho a defender la validez constitucional de las leyes, a la vez que negó que la Ley Núm. 6, supra, adoleciera de vicio constitucional. En el mismo acto, solicitó la exclusión de la Comisión Esta-tal, así como de los Comisionados Electorales de los partidos locales por entender que la administración, organización y dirección de las primarias presidenciales había sido enco-mendada por ley exclusivamente al Presidente de la Comi-sión Estatal y a los Representantes Electorales de los partidos afiliados, y no a los Comisionados en tal capacidad, o a la Comisión Estatal como entidad.
El tribunal, sin oposición de las partes, permitió la inter-vención del E.L.A. en el litigio y del Comité Pro Candidatura de Robert Dole. En vista de que el demandante apelante mostró objeción a la exclusión de partes, el foro primario le concedió dos (2) días de término para exponer su posición por escrito. Se acordó estipular los hechos esenciales y con-solidar, con la anuencia del tribunal, las solicitudes de injunction preliminar y permanente. Por último, a base de lo discutido en cámara, el tribunal permitió una enmienda a la demanda a los fines de incluir como partes adicionales a los presidentes de los partidos Republicano y Demócrata de Puerto Rico.(2)
*591Diligenciados los nuevos emplazamientos, continuó la vista en cámara el 22 de diciembre. La controversia quedó exclusivamente limitada a la constitucionalidad de la utiliza-ción de fondos públicos por la Comisión Estatal para las fun-ciones señaladas en la demanda. En el ínterin, el 28 de diciembre, el tribunal declaró sin lugar la solicitud de exclu-sión de partes formulada por el E.L.A. Entendió la ilustrada sala que éstas tenían “un interés común suficiente en este litigio y que podrían ser obligadas por la sentencia que se dicte”, por lo que consideró prudente mantenerlos como su-jetos del proceso. Apéndice, pág. 113.
Tres días después, el P.I.P. presentó una solicitud de sen-tencia sumaria y memorando de derecho en apoyo a la expe-dición del interdicto permanente. En esencia revivió las controversias y polémicas centrales ya suscitadas en P.S.P. v. E.L.A., supra, y P.I.P. v. E.L.A., supra. Como materia nueva a la estipulada en la reunión en cámara, el P.I.P. acom-pañó prueba documental acreditativa, a su entender, de la participación de la Comisión Estatal en unas “elecciones in-ternas” del Partido Demócrata de Puerto Rico a celebrarse conjuntamente con las primarias presidenciales.
El E.L.A. presentó alegato en oposición el mismo día. Formuló defensas procesales y argumentó a favor de la cons-titucionalidad de la Ley Núm. 6, supra. Por su parte, los co-demandados apelados Marlene Gillette y Carlos Canals Mora se hicieron eco del planteamiento del P.I.P. en el sen-tido de que el Partido Demócrata de Puerto Rico celebraría “elecciones internas” conjuntas con las primarias. Apoyaron la constitucionalidad del uso de fondos públicos para sufra-gar las primarias presidenciales, siempre y cuando éstas se mantuviesen separadas de cualquier “elección interna” del Partido Demócrata en Puerto Rico. El codemandado apelado Luis A. Ferré, por su parte, presentó una moción de dos (2) páginas en defensa de la medida, en la cual expresó que se *592reafirmaba en los fundamentos planteados en las otras com-parecencias y pidió que se le relevara de tener que presentar memorando.
El 7 de enero el E.L.A. negó que la Comisión Estatal tuviese vinculación formal con los procesos internos del Par-tido Demócrata en Puerto Rico. El interventor Comité Pro Candidatura de Robert Dole presentó moción en favor de la ley y los codemandados apelados Eudaldo Báez Galib, Comi-sionado Electoral del P.P.D. y el Sr. René Muñoz Padín, co-presidente del Partido Demócrata de Puerto Rico, también comparecieron para defender la constitucionalidad del gasto impugnado. Adujeron que el concepto de fin público debía evaluarse a la luz de consideraciones contemporáneas y con gran deferencia al juicio legislativo.
Así trabada la contienda, el 21 de enero recayó la senten-cia que origina el recurso. A base de los hechos estipulados el foro de instancia analizó meticulosamente las controversias planteadas.
Dispuso en primer lugar de la defensa de cosa juzgada promovida por el E.L.A. Argüía el Estado que el caso P.I.P. v. E.L.A., supra, impedía que nuevamente el P.I.P. impug-nara la constitucionalidad del uso de fondos públicos para sufragar las primarias presidenciales autorizadas por la Ley Núm. 6, supra. Estimó el ilustrado tribunal de instancia que en efecto la pretensión del demandante apelante en el pre-sente caso ya había sido juzgada, lo que impedía una aper-tura del nuevo proceso. Opinó, sin embargo, que estaban presentes en este caso “consideraciones de interés público, justicia y razonabilidad” que hacían inaplicable la doctrina de cosa juzgada. Apéndice, pág. 13.
Después de un cuidadoso estudio de la Ley de Primarias Presidenciales Compulsorias de 1979, el foro de instancia concluyó que el propósito primordial de la ley era “proveer un sistema racional y seguro que viabilice la participación de *593los puertorriqueños que lo deseen en las primarias de los partidos políticos de los Estados Unidos a que estén afi-liados”, y así “asegurar la paz y tranquilidad en dicho pro-ceso”. (Énfasis suprimido.) Apéndice, pág. 21.
Contrario a lo sostenido por el P.I.P., el Tribunal Superior concluyó que “[l]a ley impugnada no ofrece fondos de campaña ni otros recursos públicos a entidad privada alguna, ni provee para la intervención del Estado en elecciones de funcionarios de los partidos”. Apéndice, pág. 22. Además, in-dicó que esta ley “s[ó]lo reglamenta la actividad [electoral] y pone los servicios del Presidente de la Comisión Estatal de Elecciones, sus funcionarios, equipo y materiales para darle la formalidad de un proceso oficial a dicha actividad”. Id., pág. 22.
Examinados tanto los propósitos como la amplia regla-mentación del proceso, el Tribunal Superior resolvió que era “imposible no reconocer el interés y fin público que esta le-gislación tiene, aun cuando dicha actividad eleccionaria no le interese a un número de puertorriqueños”. Apéndice, pág. 23.
Por otro lado, en su extensa y fundamentada sentencia el magistrado también analizó el señalamiento de inconstitucio-nalidad de la Ley de Primarias Presidenciales Compulsorias, por ser ésta incompatible con la reserva de poder sobre el destino político final que hizo el Pueblo de Puerto Rico al aprobar la Constitución. Concluyó lo siguiente:
... Es un principio que nadie puede cuestionar . . . que nuestra Constitución dejó en manos del Pueblo de Puerto Rico directamente la decisión de su destino político final y la aprobación de medidas que afecten sus relaciones con los Es-tados Unidos y que la Asamblea Legislativa no tiene facultad para legislar en tales áreas reservadas [al] Pueblo. P.S.P. v. E.L.A., supra. Consideramos, sin embargo, que la reglamen-tación y la participación del Estado en las Primarias Presi-denciales ni la participación de un número, aun sustancial de *594puertorriqueños en dichas primarias, constituye un cambio en las relaciones políticas entre Puerto Rico y Estados Unidos ni en el status de Puerto Rico.
Consideramos que la reserva de derechos del pueblo en esta área se refiere a cambios en la relación jurídica entre los Es-tados Unidos y Puerto Rico. Nos parece evidente que la parti-cipación voluntaria de un número de Puertorriqueños en los procesos electorales de los Estados Unidos en el pasado, con la intervención del Estado, o sin ella, no ha cambiado dicha relación jurídica. Apéndice, págs. 25-26.
Finalmente, el tribunal resolvió que la legislación no es contraria a la Cláusula de Igual Protección de las Leyes, por-que no establece ninguna clasificación ni afecta un derecho fundamental.
Inconforme con la sentencia, el P.I.P. presentó escrito de apelación ante este Foro el 3 de febrero de 1988, y simultáne-amente solicitó que en auxilio de nuestra jurisdicción dictá-ramos un injunction que paralizara los efectos de la misma y que ordenara al Presidente de la Comisión Estatal que se abstuviera de utilizar fondos y recursos públicos en la prepa-ración de las primarias, hasta tanto el Tribunal resolviera en los méritos la apelación.
Conscientes del carácter apremiante del recurso, emi-timos el pasado 5 de febrero de 1988, la resolución siguiente:
A los fines de evaluar y disponer sobre la procedencia de la moción en auxilio de jurisdicción y los méritos del recurso ins-tado por el Partido Independentista Puertorriqueño, y en vista de la naturaleza urgente del asunto, se le concede a todos los demandados recurridos un término final y simultáneo a vencer el martes 16 de febrero de 1988, 12:00 mediodía, para someter sus posiciones y alegatos pertinentes.
Las partes han comparecido y estamos en condición de resolver la apelación.
*595h-í H-(
La controversia ante nos ha sido elevada a este Foro en dos ocasiones anteriores y fue objeto de extenso análisis por este Tribunal en opiniones suscritas por casi todos los jueces que participaron en las mismas.(3) En P.S.P. v. E.L.A., supra, declaramos inconstitucional la Ley de Primarias Presiden-ciales Compulsorias de 1977, Ley Núm. 102 de 24 de junio de 1977, por ser contraria al Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, supra. Con posterioridad a esa decisión la Asamblea Legislativa de Puerto Rico promulgó una nueva Ley de Primarias Presidenciales Compulsorias, Ley Núm. 6, supra, e incorporó unas enmiendas en octubre de 1983, marzo de 1984 y julio de 1987.
Con la nueva ley de 1979 la Asamblea Legislativa intro-dujo cambios significativos con “el propósito de establecer un nuevo ordenamiento para regir todo lo concerniente a la celebración en la Isla de procesos electorales para seleccio-nar los Delegados Puertorriqueños a las convenciones nomi-nadoras de los Partidos Nacionales ... [y para] garantizar su más eficaz instrumentación y más garantías de pureza e igualdad ...” de modo que “tales eventos electorales se [lle-ven a cabo] dentro de un clima de paz y orden social”. In-forme sobre el sustitutivo al P. de la C. 1198 de la Comisión de Gobierno de la Cámara de Representantes, de 25 de *596agosto de 1979. XXXIII (13) Diario de Sesiones de la Asam-blea Legislativa (Senado) 173 (1979).
El legislador explicó cuidadosamente sus propósitos pú-blicos en la Exposición de Motivos:
Es de conocimiento general el interés que han demostrado nuestros ciudadanos de participar activamente en el proceso de nominación de los candidatos de los distintos partidos polí-ticos nacionales a[u]n dentro de las limitaciones del actual marco jurídico político de Puerto Rico. Ello se ha hecho evi-dente a través de los años, ya que hace décadas que distin-guidos puertorriqueños vienen participando en represen-tación de Puerto Rico como delegados en las convenciones no-minadoras de los partidos nacionales.
... El propósito principal de la presente ley, al igual que lo fue el de su legislación antecesora, es el de proveer un sistema racional y seguro que viabilice las manifiestas ansias de nues-tros ciudadanos de participar activamente en los procesos de selección de los delegados puertorriqueños que participan en las convenciones nominadoras de los partidos nacionales, así como en los procesos internos de dichos partidos, como es el de redactar la plataforma de cada partido nacional que even-tualmente pueda constituirse en el programa de gobierno de la nación. Existe en el votante un legítimo interés de seleccio-nar libremente las personas que habrán de representarle en la confección del programa de gobierno de cada Partido Nacio-nal.
Debido a las relaciones constitucionales existentes entre Puerto Rico y el Gobierno Federal de los Estados Unidos se aplican a la isla numerosos actos de gobierno llevados a cabo por las tres ramas del Gobierno Federal de los Estados Unidos. De hecho, las actuaciones gubernamentales tienen su origen conceptual en las plataformas de los Partidos Nacio-nales, las cuales se redactan y aprueban en dichas Conven-ciones, por lo que resulta de interés público el garantizar la participación de los puertorriqueños en dichas Convenciones Nacionales.
El sistema llamado de “caucus” o asambleas de distrito uti-lizado hasta 1976 demostró ser peligroso, ya que varios actos de violencia ocurrieron en cada una de las ocho actividades *597celebradas en los distritos senatoriales. La Asamblea Legisla-tiva de Puerto Rico, y especialmente las Comisiones de Go-bierno de ambos Cuerpos, han tenido ante sí evidencia con-tundente de la ocurrencia de estos actos de violencia. También han tenido ante sí evidencia concluyente de que dicho sistema de “caucus” o asambleas multitudinarias para la selección de los Delegados Nacionales, propicia el que se coarten o se trate' de coartar el ejercicio de la libertad de expresión y de la liber-tad de asociación política. No puede haber nada más contrario al sentido de serenidad y al ejercicio de los dictados de la li-bertad de conciencia que requiere el proceso del sufragio, que la violencia y la intimidación. Asimismo, difícilmente existe un interés público de mayor envergadura que el de proveerle a los ciudadanos suficientes garantías de que podrán ejercer el derecho al sufragio y las libertades de expresión y de asocia-ción política protegidas por las dos constituciones que nos am-paran, y que han ejercido numerosos puertorriqueños al identificarse con los partidos políticos nacionales, y de consi-derarse a sí mismos y desear ser conocidos como afiliados a éstos, sin riesgo para su cuerpo y su conciencia. La paz social es el mayor interés público que pueda tener al gobierno de un estado civilizado.
La aprobación de esta ley, como lo requirió su antecesora, probablemente demande la erogación de fondos públicos para poner en vigor los altos propósitos de participación democrá-tica y paz social que la inspiran.
El Artículo VI de la Sección 9 de la Constitución de Puerto Rico expresa: “sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcio-namiento de las instituciones del estado y en todo caso por autoridad de ley”. La Asamblea Legislativa de Puerto Rico, al aprobar esta legislación, provee con ella la autoridad de ley necesaria, para que, en su día, se autorice la erogación de fondos públicos y la utilización de las propiedades del pueblo necesarias para dar cumplimiento cabal al fin e interés pú-blicos que quedan expresados en los párrafos que preceden.
Cabe destacar que la Oficina del Administrador General de Elecciones es una institución del Estado.
La “expresión y declaración legislativa” que hace esta Asamblea Legislativa ahora es que es [sic] la política pública *598del Pueblo de Puerto Rico, asegurarle a los puertorriqueños el ejercicio de los derechos constitucionales, que anteriormente se han mencionado, con seguridad para su integridad física y de conciencia y en un ambiente de paz social. Ese, repetimos, es el mayor fin público concebible, porque constituye el propó-sito mismo de la vida civilizada. Como reza nuestra Constitu-ción: la dignidad del ser humano es inviolable.
Es política pública del Pueblo de Puerto Rico la de [sic] que corresponde exclusivamente a las mayorías electorales puer-torriqueñas el tomar cualquier decisión que estimen propicia con relación al destino político de Puerto Rico mediante su expresión en un proceso plebiscitario que deberá llevarse a cabo separadamente de las Elecciones Generales de Puerto Rico y, por supuesto, separadamente también del proceso de primarias, sean éstas relativas a los partidos políticos locales o a los partidos políticos nacionales.
Por otro lado, consideramos que dado el hecho histórico de la existencia en Puerto Rico de filiales de Partidos Nacionales, es requisito esencial el de [sic] que cualquier partido político afiliado, para gozar de tal condición cuente con el reconoci-miento del Partido Nacional de que se trate. Esta ley, no obs-tante liberalizar^] en cierta medida, los requisitos de inscripción de los partidos políticos afiliados, mantiene l[os] mism[os], con el rigor necesario, para asegurar que no se vul-nere la buena fe de los Partidos Nacionales. Por ello, se hace mandatorio el que las peticiones de inscripción de los partidos políticos afiliados sean debidamente suscritas ante Notarios Públicos Autorizados. Diario de Sesiones de la Asamblea Le-gislativa, supra, pág. 168.
Al derogar la ley anterior y promulgar una nueva Ley Electoral para regir el proceso, la Asamblea Legislativa re-conoció y respetó nuestra decisión en P.S.P. v. E.L.A., supra. El nuevo ordenamiento electoral cambió totalmente los as-pectos operacionales del sistema de votación, incluso el ám-bito jurisdiccional del Estado en la reglamentación de las actividades de los partidos afiliados, la naturaleza y forma de la reglamentación, el proceso de votación, escrutinio, y los *599controles sobre las contribuciones, ingresos y gastos de los partidos políticos afiliados.
El mismo ordenamiento establece unos requisitos para la inscripción de “partidos políticos afiliados” a un “partido na-cional” y un procedimiento para la celebración de primarias presidenciales, de modo que los electores expresen sus pre-ferencias en cuanto a los candidatos a ser nominados por los “partidos nacionales” que tengan un “partido político afi-liado”. 16 L.P.R.A. see. 1323. Además, dispone la celebración de primarias el tercer domingo de marzo del año electoral correspondiente, 16 L.P.R.A. see. 1324; reglamenta la nomi-nación de candidatos, 16 L.P.R.A. see. 1338; establece un sis-tema de votación para este evento electoral, 16 L.P.R.A. see. 1333, incluso el método de identificación de los electores, id.; las papeletas de votación, 16 L.P.R.A. see. 1340; el proceso de votación, 16 L.P.R.A. see. 1343, y el escrutinio de las pa-peletas, 16 L.P.R.A. see. 1344.
El estatuto delega en el Presidente de la Comisión Esta-tal amplias facultades para coordinar y supervisar el proceso electoral y adoptar las normas y reglamentos necesarios para “implementar” la ley. 16 L.P.R.A. see. 1346. También concede al presidente jurisdicción sobre la inscripción de los partidos políticos afiliados, 16 L.P.R.A. see. 1353, y regla-menta la contribución de cualquier persona natural o jurí-dica a los partidos afiliados, candidatos a delegados, comités políticos u otra organización. 16 L.P.R.A. see. 1349. También provee para que los partidos, candidatos a delegados y otras agrupaciones relacionadas estén sujetas a las disposiciones de la Ley Electoral referentes a la contabilidad e informes de ingresos y gastos. 16 L.P.R.A. see. 1349.
Mientras que bajo la anterior legislación el Tribunal Electoral podía intervenir en cualquier elección interna de funcionarios u oficiales del partido nacional afiliado, la nueva ley circunscribe la jurisdicción de la Comisión Estatal única *600y exclusivamente a la rigurosa reglamentación de las acti-vidades descritas anteriormente.
Finalmente, en consideración a nuestra decisión en P.S.P. v. E.L.A., supra, la Asamblea Legislativa incluyó el pronunciamiento citado más adelante, sobre la interpreta-ción de los resultados de las primarias, y vedó así formal-mente toda posible vinculación oficial por parte del Estado entre los resultados de las primarias y la relación jurídica entre Puerto Rico y Estados Unidos:
Siempre que los procedimientos de primarias presiden-ciales sean administrados e implementados desde su inicio hasta cumplimentación final por el Presidente de la Comisión Estatal de Elecciones, ni el número de los participantes, ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a tenor con lo dis-puesto en este Capítulo podrá ser oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la dirección, si al-guna, por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status. 16 L.P.R.A. see. 1352.
Para refrendar la importancia de este artículo, uno de los coautores de la ley explicó su alcance:
El Tribunal Supremo de Puerto Rico resolvió en el 1978, en un caso llevado por el Partido Socialista ante ese alto Tribunal después de pasar por los demás tribunales de Puerto Rico, que no se pueden [sic] mediante acción legislativa encaminar ál pueblo de Puerto Rico por una senda particular de [status] y, precisamente, esa expresión del Tribunal Supremo, es la que recoge el Artículo 32 de esta legislación que hoy discu-timos aquí. Bien claramente se establece en ese artículo, que no podrá interpretarse el resultado de esa primaria presiden-cial, de ninguna de las primarias presidenciales de los dos (2) partidos como índice con relación a la voluntad del pueblo de Puerto Rico sobre cuál ha de ser su futuro político final. Siem-pre y cuando, naturalmente, que sea una institución del Es-*601tado, como en este caso lo es la oficina del Administrador General de Elecciones, quien rija el proceso desde principio hasta el final. . . . [L]o que hace esta legislación es expresar claramente la política pública del pueblo de Puerto Rico, del Gobierno de Puerto Rico, como instrumento de la sociedad puertorriqueña en el sentido de que corresponde a las masas de este país, expresándose libremente en su día mediante un proceso plebiscitario, cuál haya de ser el destino político de Puerto Rico. XXXIII(l) Diario de Sesiones de la Asamblea Legislativa, supra, págs. 14-15.
Independientemente de las opiniones que se puedan difundir sobre las primarias presidenciales, de la descripción anterior se desprende que la ley en controversia comple-menta la Ley Electoral vigente y reglamenta escrupulosa-mente unos comicios de importancia para un número signi-ficativo de puertorriqueños,, a la vez que taxativamente afirma que los resultados no pueden ser interpretados por el Estado para alterar o propiciar cambios en la relación jurí-dico-política entre Estados Unidos y Puerto Rico.
Después de la aprobación de esta ley, el P.I.P. solicitó y obtuvo del Tribunal Superior un interdicto dirigido al Admi-nistrador General de Elecciones y al Secretario de Hacienda que prohibía el uso de propiedades y fondos públicos en la celebración de las primarias presidenciales que se celebra-ron en 1980. Por estar dividido el Tribunal, ante la norma constitucional que establece que sólo por mayoría absoluta del mismo se decretará inconstitucional una ley, revocamos la sentencia del foro de instancia sin opinión del Tribunal. Esta decisión tuvo “el efecto de reintegrarle la característica de constitucionalidad” a la asignación de fondos para sufra-gar las primarias presidenciales bajo la Ley Núm. 6, supra. P.I.P. v. E.L.A., supra, pág. 417.
Aunque no hubo una opinión del Tribunal, sus miembros emitieron múltiples ponencias que expresaban sus respec-tivas posiciones. Entre éstas, la única que obtuvo el endoso *602de una pluralidad de Jueces —cuatro de los Jueces se unie-ron a ella— fue la del Juez Asociado Señor Dávila. Sus pro-nunciamientos son particularmente relevantes en esta segunda ocasión en que el P.I.P. cuestiona la constitucionali-dad de la misma ley allí impugnada. En su opinión el Juez Asociado Señor Dávila examinó la nueva legislación y reco-noció que al aprobarla la Asamblea Legislativa actuó to-mando en consideración los pronunciamientos de este Tribunal en P.S.P. v. E.L.A., supra, y por lo tanto concluyó:
La asignación de fondos públicos para la celebración de las primarias presidenciales no contraviene lo dispuesto en la See. 9 del Art. VI de la Constitución del Estado Libre Aso-ciado de Puerto Rico. Ciertamente es un ñn público canalizar la expresión de los votantes puertorriqueños para la selección de los delegados que participan en las convenciones a cele-brarse por los partidos políticos nacionales para seleccionar los dos candidatos a la primera magistratura de la nación americana, de suerte que no puede impugnarse como fraudu-lento el proceso mediante el cual se seleccionan. Esa es la vo-luntad expresada por la mayoría de los funcionarios electos por el público y que participan en la aprobación de una pieza legislativa. P.I.P. v. E.L.A., supra, pág. 409.
Examinados los acontecimientos de la última década que evidencian un marcado interés de un número significativo de personas en participar en estas primarias presidenciales, y conscientes de la deferencia que merece la decisión de otra rama en nuestro sistema republicano de gobierno, hoy rea-firmamos estos pronunciamientos.
HH t — I
El P.I.P. señala cuatro (4) errores. La tesis de los pri-meros tres (3) parece ser la siguiente: la utilización de fondos públicos en las primarias presidenciales constituye una “malversación” de recursos, a la vez que constituye un subsi-dio indirecto a una agrupación que no es un partido político *603local. Argumenta, por último, que la plataforma política de los partidos demandados es contraria al ideal independen-tista, por lo que no hay un objetivo general de pueblo en las primarias.
El cuarto error señalado expresa la sustancia conflictiva del pleito. Argumenta el P.I.P. que erró el tribunal al dicta-minar que la Ley de Primarias Presidenciales Compulsorias:
1. No contraviene la prohibición de que se utilicen propie-dades o fondos públicos para fines sectarios.
2. No constituye una invasión de derechos pertenecientes al pueblo de Puerto Rico sobre su destino político y status final.
3. No viola la cláusula de igual protección de las leyes de la Constitución del Estado Libre Asociado de Puerto Rico.
Por su parte, la posición del E.L.A. es que el proceso elec-cionario de primarias presidenciales que autoriza y regla-menta la Ley Núm. 6, supra, tiene el fin público de asegurar un sistema de votación racional, seguro y confiable que per-mita que dichos procesos se lleven a cabo con la seguridad y paz necesarias. Para la “implementación” de tal fin se pue-den utilizar fondos públicos de acuerdo con el Art. VI, Sec. 9 de la Constitución, supra. En su alegato, el Estado traza la historia y evolución de las agrupaciones políticas interesadas en vincularse a los partidos norteamericanos, y concluye que la inversión de fondos públicos en mantener el esquema electoral de Puerto Rico no impide que la Legislatura asigne fondos públicos a la Comisión Estatal para reglamentar y supervisar las primarias presidenciales.
Examinemos primeramente una cuestión de orden procesal. Como expresáramos, el Tribunal Superior resolvió que aunque P.I.P. v. E.L.A., supra, constituía cosa juzgada para efectos del presente caso, no debía aplicar la doctrina por razones de interés público. Actuó correctamente el tribunal a quo.
*604Bajo un análisis rigurosamente civilista estaban presentes las identidades procesales necesarias para que prosperara la defensa.(4) Ciertamente se cumplía el primer requisito, esto es, identidad de cosa u objeto. La cosa es el “objeto o materia sobre la cual se ejercita la acción”. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533, 535 (1975). Sólo la parte dispositiva de la sentencia pasa en autoridad de cosa juzgada al nuevo proceso. O sea, la declaración de que existe o no existe el derecho. E. Gómez Orbaneja, Derecho Procesal Civil, 7ma ed., Madrid, Artes Gráficas y Ediciones, 1975, Vol. 1, pág. 401.
La cosa o el objeto en el presente pleito es exactamente el mismo que fue tema del primer pronunciamiento en P.I.P. v. E.L.A., supra. Es decir, la constitucionalidad de la utilización de fondos públicos para llevar a cabo las primarias presiden-ciales autorizadas por la Ley Núm. 6, supra, según enmen-dada.
También está presente el requisito de identidad de causa. En A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 765 (1981), definimos la causa como “el motivo de pedir” o el “fundamento capital, el origen de las acciones”. En este caso el P.I.P. solicita un interdicto para que se prohíba el uso de fondos en la celebración de las primarias presidenciales que *605autoriza la Ley Núm. 6, supra, sobre la base de que tal uso infringe el Art. VI, Sec. 9 de la Constitución, supra. Idéntica alegación y pedimento contiene la demanda en el caso de autos.
Igualmente hay identidad de personas y legitimación. No hay controversia sobre que el demandante apelante en ambos pleitos, el P.I.P., es jurídicamente hoy el mismo que ayer. El hecho de que su Presidente Rubén Berrios Martínez representara al P.I.P. en el pleito anterior no es decisivo, ya que allí compareció como una parte nominal. Mercado Riera v. Mercado Riera, 100 D.P.R. 940, 949 (1972). En el pasado hemos adoptado un enfoque pragmático en la interpretación del requisito de identidad de partes para propósitos de la doctrina de cosa juzgada. Véase Pol Sella v. Lugo Christian, 107 D.P.R. 540, 549 (1978). También hemos utilizado el concepto de “parte realmente interesada”. El Estado Libre Asociado es la parte con verdadero interés en este pleito en defender la constitucionalidad del uso de fondos públicos para sufragar las primarias presidenciales autorizadas por la Ley Núm. 6, supra. No se quebranta dicha identidad porque en el lado pasivo de la demanda hoy figuren litigantes que no fueron parte en el primer pleito. González v. Méndez et al., 15 D.P.R. 701, 718 (1909); De León v. Colón, 42 D.P.R. 22, 28 (1931); L. Prieto-Castro, Tratado de Derecho Procesal Civil, 2da ed. rev., Pamplona, Ed. Aranzadi, 1985, T. 1, pág. 800 et seq.
Por último, aunque la sentencia en P.I.P. v. E.L.A., supra, fuera dictada por un tribunal dividido, la misma es final y concluyente entre las partes, por lo que constituye cosa juzgada en este pleito. Junta Insular de Elecciones v. Corte, 63 D.P.R. 819, 832-835 (1944).
No obstante lo anterior, en el pasado hemos reconocido límites a la doctrina, especialmente en aquellos casos que *606están permeados de consideraciones de orden público. Pérez v. Bauza, 83 D.P.R. 220 (1961); Millán v. Caribe Motors Corp., 83 D.P.R. 494 (1961); Suárez Fuentes v. Tribunal Superior, 88 D.P.R. 136, 151 (1963); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968). Es de incuestionable interés público que este Tribunal pase juicio sobre la consti-tucionalidad de la nueva Ley de Primarias Presidenciales Compulsorias. Ante las circunstancias específicas que produ-jeron la decisión de P.I.P. v. E.L.A., supra, y el hecho de que esta situación es capaz de repetirse, resolvemos que se sir-ven mejor los fines de la justicia si no aplicamos la doctrina de cosa juzgada a este caso. El Tribunal Superior, animado igualmente por consideraciones eminentemente prácticas, declaró sin lugar la defensa. Confirmamos su actuación.
> i — <
El Art. VI, See. 9 de la Constitución del Estado Libre Asociado, supra, ordena:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
El texto no es nada enigmático. Estaba previsto, en su esencia, por el sistema Foraker de 1900 y la Ley Jones de 1917. P.S.P. v. E.L.A., supra, pág. 536. La Constitución de 1952 completa, sin duda, esta evolución.
Bajo diversos calificativos (interés, utilidad, etc.) la noción de finalidad pública juega un papel importante en nuestro ordenamiento jurídico. A diferencia de los particulares quienes, siempre que sea lícito, pueden actuar para los fines más variados, la búsqueda de un fin de interés público es la condición positiva de toda actuación estatal. El interés público no es simplemente la suma de los intereses particulares. Tampoco es en esencia distinto al interés de las per-*607sonas o los grupos que componen el país. Resulta en la mayo-ría de las ocasiones del acomodo entre los diversos intereses particulares.
Unas veces el interés público es el del grupo más nume-roso. Por ejemplo, la expropiación forzosa (Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1)(5) que tiene por objeto per-mitir el paso de una carretera, sin duda sacrifica el interés del propietario para beneficio de los muchos usuarios de la vía. Otras veces, el fin público se define no cuantitativa-mente, sino cualitativamente. Los enfermos, indigentes o im-pedidos no constituyen el grupo más numeroso de la población, pero el valor de la salud y la vida'humana se im-pone a los intereses pecuniarios del conjunto de la población y muy bien explica la creación de programas de bienestar público a costa de los contribuyentes.
El gobierno en el Estado moderno tiene que ser un ente activo y creador. La naturaleza cambiante de la función legislativa justifica que este cuerpo cuente con los instrumentos necesarios para encarar exitosamente los retos de la vida moderna. Por ser las Asambleas Legislativas de los Estados democráticos los cuerpos donde maduran y toman forma las fuerzas sociales latentes u operantes, y donde sólo es posible definir con la necesaria precisión la mayor parte de los elementos que componen y constituyen el llamado fin o *608interés público, las opciones del legislador en este campo son amplias, siempre y cuando éste se mueva dentro del marco de la Constitución. En el siglo XX, la función legislativa no se limita a la tarea de hacer las leyes. Su labor también consiste en el examen y la formulación de los principios rectores de la política pública para que la Rama Ejecutiva precise sus deta-lles.
En Puerto Rico, el desarrollo de la gestión legislativa en este siglo estuvo primeramente matizado por conflictos entre los gobernadores designados por el Presidente y los dirigentes locales. Luego se redujo la brecha durante el dominio absoluto del Poder Ejecutivo y Legislativo por el Partido Popular Democrático. En las últimas décadas la Rama Legislativa ha dejado de ser un cuerpo pasivo. Su reclamo de una distribución real de poder frente al Ejecutivo ha sido objeto de interpretación constitucional por parte de este Tribunal. Hemos reconocido igualmente que la doctrina de separación de poderes requiere que los tribunales seamos, si bien vigilantes del cumplimiento con las normas constitucionales, cautelosos cuando se trata de definir el ámbito de un poder frente a otro. Véanse: R. Serrano Geyls, Executive-Legislative Relationships in the Government of Puerto Rico, 1900-195Í, XIV Rev. Jur. U.I.A. 11 (1979); R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ramallo Bros., 1986, Vol. I, págs. 571-707.
En McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944), reconocimos el criterio dominante de la función legislativa en el estado moderno:
La Legislatura tiene amplia discreción para determinar qué es lo que constituye un fin público y para tomar aquellas me-didas que a su juicio promuevan el bienestar de la comunidad. No es función de los tribunales la de expresar opinión sobre la *609sabiduría o conveniencia de una medida legislativa. Si ésta contiene elementos de beneficio público y el propósito que se trata de realizar es de carácter público, la cuestión en cuanto al beneficio que haya de recibir el público debe ser resuelta por la Legislatura y no por los tribunales. . . .
Es deber de todo gobierno, adoptar aquellas medidas que fueren necesarias para promover el bienestar y defender la salud de todos los ciudadanos, especialmente de aquellos a quienes sus escasos medios de fortuna no les permiten adqui-rir un pedazo de tierra para edificar en ella sus hogares. Basta leer las disposiciones pertinentes de nuestra Ley de Tierras, de acuerdo con las cuales se trata de expropiar la finca de los peticionarios, para convencernos de que el fin a que habrá de dedicarse la finca objeto de la expropiación es uno de carácter público y que a nuestro juicio habrá de contribuir grande-mente a levantar el standard de vida de nuestras clases traba-jadoras. (Énfasis suplido.)
Dieciséis (16) años más tarde, y ocho (8) después de apro-bada la Constitución del Estado Libre Asociado, nos expre-samos nuevamente sobre el concepto de fin público. Dijimos en aquella ocasión, mediante opinión bien fundamentada del Juez Asociado Señor Serrano Geyls:
... Es extremadamente reducida la función judicial de revi-sar las determinaciones legislativas sobre lo que constituye un “fin ■ público” en la imposición de tributos. A los criterios usuales de autolimitación que guían la “grave y delicada fun-ción” judicial de juzgar la validez constitucional de las me-didas legislativas —E.L.A. v. Aguayo, 80 D.P.R. 552, 595-597 (1958)— se une en este caso la especial circunstancia de que la determinación del legislador tiene por base variados ele-mentos de la política pública cuyo escrutinio está fuera de la competencia de los jueces. La aprobación de una medida con-tributiva requiere el estudio detenido de difíciles problemas políticos, sociales y administrativos, y, sobre todo, pesar el efecto económico de la nueva imposición sobre el consumo, las inversiones, la producción, el empleo, el ingreso y el ahorro. Se explica así la reiterada renuencia de los tribunales a inter-*610venir activamente en este asunto. (Escolio omitido.) P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 996 (1960).
En dicho caso se comenta igualmente la posición de la jurisprudencia federal sobre el mismo asunto:
En repetidas ocasiones el Tribunal Supremo federal ha fi-jado la profundidad de las incursiones judiciales en esta área. En Carmichael v. Southern Coal Co., 301 U.S. 495, 514-515 (1937) el Tribunal explicó que desde la adopción de la En-mienda XIV los estados sólo pueden imponer contribuciones para un fin público y no para propósitos privados, pero que los requisitos del debido procedimiento dejan “campo libre para el ejercicio de una amplia discreción legislativa al determi-nar qué erogaciones servirán el interés público.” Esa discre-ción incluye, désde luego, la asignación de fondos para el “bienestar general”. “Las maneras de beneficiar el interés público están peculiarmente dentro del conocimiento de la Legislatura” y “es a ésta y no a los tribunales a la que corres-ponde el deber y la responsabilidad de escoger entre los posi-bles métodos”. Por consiguiente para justificar la inter-vención de un tribunal se requiere “un caso claro de desvia-ción de cualquier propósito público que razonablemente pu-diera concebirse”, o como se dijo en Helvering v. Davis, 301 U.S. 619, 640 (1937) “un despliegue de poder arbitrario, no una demostración de juicio”. Y esa autoridad judicial, se añadió en Everson v. Board of Education, 330 U.S. 1, 6 (1947) debe ejercitarse con la “más extrema cautela”. (Énfasis su-plido.) P.R. Telephone Co. v. Tribl. Contribuciones, supra, págs. 996-997.(6)
Por último, en P.S.P. v. E.L.A., supra, por primera vez reclamamos para la Rama Judicial facultades de interpretación en esta área, “aún más amplias que las simplemente derivables de nuestro sistema de separación de poderes”. P.S.P. v. E.L.A., supra, pág. 598. Hemos exami-*611nado detenidamente el legajo de la Constituyente y con-cluimos que el intercambio habido entre sus miembros no tiene el alcance que le dimos en P.S.P. v. E.L.A., supra.
La moderna teoría de la separación de poderes adoptada en nuestra Constitución tiene su origen histórico en la teoría política liberal, según expuesta por Locke, y surgió durante los conflictos sociales de Europa de los siglos XVII y XVIII, particularmente en Inglaterra. Originalmente concebido como un instrumento para limitar el poder político, se incor-poró a la Constitución de Estados Unidos para evitar una indebida concentración de poderes en unas mismas manos. Aunque la historia ha demostrado que el concepto no implica un grado de separación absoluta ni que cada Rama de Go-bierno deba funcionar en el vacío independientemente de las otras, el ejercicio de estos poderes por cada una de ellas exige prudencia, respeto y deferencia a las demás. Véase Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, op. cit., págs. 577-579.
La determinación inicial que tomen los poderes públicos —Legislativo y Ejecutivo— sobre lo que es fin público es revisable por el Poder Judicial. Sin embargo, en el desempeño normal de nuestras funciones revisoras bajo el sistema de separación de poderes, los tribunales debemos actuar con prudencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del esquema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los actos legislativos. Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743, 750 (1952); Irizarry v. Pueblo, 75 D.P.R. 786, 793-794 (1954); Berrocal v. Tribl. de Distrito, 76 D.P.R. 38, 65,92-93 (1954); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 623 (1985).
Dependiendo de la materia presente en la determinación de fin público, el Poder Judicial debe considerar el grado de competencia que tienen las otras Ramas de Gobierno para *612establecer la política pública del Estado. Como expresara el ex Juez Presidente, José Trías Monge, citando directamente de Laski, “‘[e]stamos comenzando a entender que la autori-dad debe posarse allí donde puede ser más sabiamente ejer-citada para el bien común’”. In re Rodríguez Torres, 106 D.P.R. 698, 710 (1978).
Cuando los tribunales determinen entrar a fondo en la consideración de un fin público ya estimado por los otros poderes, deben reconocer que dicho concepto tiene que “ceñirse a las cambiantes condiciones sociales de una comunidad específica y los problemas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad democrática altamente compleja”. P.R. Telephone Co. v. Tribl. Contribuciones, supra, pág. 997.
Ahora bien, la Constitución, cuerpo de normas supremas, se impone a la legislación ordinaria. Dicho documento, que constituye nuestro proyecto de vida en comunidad, otorga a la Rama Judicial amplios poderes para examinar actuaciones alegadamente inconstitucionales del Poder Legislativo o Ejecutivo al amparo de la relación dinámica de la separación de poderes. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
Aclarado el ámbito de la intervención judicial, cuyo con-tenido no es otro que el acostumbrado bajo un sistema de separación de poderes, examinemos a fondo los reclamos de las partes.
V
El P.I.P. plantea que en nuestro ordenamiento constitu-cional la Asamblea Legislativa no tiene poder expreso para legislar sobre el asunto bajo consideración. El E.L.A., por su *613parte, afirma que la Legislatura tiene amplios poderes para proteger y garantizar el bienestar y la seguridad del Pueblo de Puerto Rico, y que constituye un fin público para el Es-tado proveer un sistema de votación en las primarias presi-denciales que sea racional, seguro y confiable.
Al examinar este asunto, conviene recordar que “[u]na constitución es un conjunto de normas fundamentales que establece las bases jurídicas de la ordenación políticosocial de un pueblo protegiendo los derechos y la dignidad esencial de la posición de los ciudadanos, estableciendo las instituciones de gobierno y encauzando los procesos políticos”. La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Río Piedras, Eds. U.P.R., 1954, pág. 122. La permanencia y estabilidad de nuestra Constitución depende, en última instancia, de su capacidad para responder a los distintos problemas sociales, económicos y políticos a que se enfrenta el país. Como intérpretes máximos de este documento no podemos limitar su alcance ni congelar sus principios a la época en que se promulgaron. Al interpretar sus postulados básicos nunca debemos olvidar que “[u]na Constitución no establece, ni debe establecer, normas para la hora que pasa, sino principios para un futuro que se ex-pande”. (Énfasis en el original.) B.M. Cardozo, La naturaleza de la función judicial, Buenos Aires, Eds. Arayú, 1955, pág. 64.
Hay que evitar pronunciamientos que la fosilicen y la conviertan en una pieza de museo de historia. “Su vitalidad descansa en su dinamismo. Es un documento que rebasa las preferencias personales de sus autores y plasma la esperanzas de ulteriores generaciones.... Interpretamos una Constitución, no los Rollos del Mar Muerto.” P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983). Si limitamos su alcance con normas y pronunciamientos taxativos, conver-*614timos su texto en dogmas absolutos e inaplicables a las even-tualidades del futuro. “Lo que hay que evitar es el extre-mismo tanto de las declaraciones utópicas como de las prescripciones ultra-conservadoras.” (Enfasis suprimido.) La Nueva Constitución de Puerto Rico, op. cit., pág. 124. Como expresara el Juez Asociado Señor Díaz Cruz en P.I.P. v. E.L.A., supra, pág. 414, “[l]a Constitución nunca es ba-rrera para contener la expresión del pueblo sino instrumento de su realización”.
Salvo las Secs. 1, 7 y 19 de nuestra Carta de Derechos, supra, disposiciones que luego serán objeto de nuestra aten-ción, el P.I.P. no cita principio constitucional adicional que impida que la Legislatura reglamente las primarias al am-paro del Art. Ill, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1.(7) El Estado en modo alguno argumenta que la Ley Núm. 6, supra, fuera aprobada bajo el Art. VI, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, relativo a la legislación sobre las elec-ciones generales. El concepto de sufragio insular restringido no tiene apoyo visible en la Constitución; tampoco en la reali-dad tal y' como acontece ante nuestros ojos.
Como ya expresamos, la Ley de Primarias Presidenciales Compulsorias, en su forma actual, representa el producto de más de una década de labor legislativa. Al amparo del Art. Ill, Sec. 1 de la Constitución, supra, la Asamblea Legislativa ha recogido, dentro de una ley de carácter electoral, el fenó-meno de la participación de los puertorriqueños en los pro-cesos que culminan en la selección de los candidatos a la presidencia y vicepresidencia de Estados Unidos.
*615El Art. Ill de la Constitución, supra, así como el Art. II, Sec. 2 de la misma, L.P.R.A., Tomo 1, están predicados en la existencia de un gobierno democrático representivo. Los partidos políticos locales concurren a las elecciones bajo muy precisas orientaciones políticas. Estos reflejos electorales cristalizan en legislación. Pretender que estas orientaciones no respondan al sentir del sector mayoritario del electorado puertorriqueño se opone a todos los esquemas teóricos y constitucionales esbozados.
El derecho electoral figura modernamente entre los derechos eminentemente públicos, aunque no puede considerarse exclusivamente estatal, ya que los ciudadanos lo efectúan no en nombre del Estado, sino más bien en nombre propio. Véase La Nueva Constitución de Puerto Rico, op. cit., pág. 300 et seq. Pocos principios de técnica constitucional han conseguido en Puerto Rico y en Estados Unidos afirmación tan plena. “[L]a condición fundaméntal y preeminente [del derecho de sufragio] se ha reconocido a cabalidad.” Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 88 (1980). Véanse, a modo de ilustración: Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886); Reynolds v. Sims, 377 U.S. 533 (1964). La obligación del Estado de proteger ese derecho ha sido igualmente reconocida. Son “objetivos lícitos y apremiantes toda reglamentación que, sin obstaculizar innecesariamente el voto, propenda a la realización de un proceso electoral justo, ordenado, libre de fraude, honesto e íntegro. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976)”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 405-406 (1980).
El elector es acreedor a que su voto sea protegido por el Estado de distintas formas y con distinto rigor bajo una mul-tiplicidad de situaciones. Amplia jurisprudencia así lo reco-noce, tanto en Puerto Rico como en Estados Unidos. Véase *616Ortiz Angleró v. Barreto Pérez, supra (referéndum sobre po-sibles enmiendas a la Constitución). Véanse, con fines ilus-trativos: Sailors v. Board of Education, 387 U.S. 105 (1967) y Kramer v. Union School District, 395 U.S. 621 (1969) (selec-ción de miembros de cuerpos directivos de distritos esco-lares); Cipriano v. City of Houma, 395 U.S. 701 (1969) y Phoenix v. Kolodziejski, 399 U.S. 204 (1970) (aprobación de emisiones de bonos); Salyer Land Co. v. Tulare Water District, 410 U.S. 719 (1973) y Ball v. James, 451 U.S. 355 (1981) (elección de directores de programas de conservación de agua).
En Estados Unidos las votaciones en primarias también han sido objeto de reglamentación por el Estado. Véanse, por ejemplo: Ray v. Blair, 343 U.S. 214 (1952) (para la selección de candidatos a electores por partidos que postulan candi-datos a la presidencia y vicepresidencia de Estados Unidos de Norteamérica); United States v. Classic, 313 U.S. 299 (1941); Smith v. Allwright, 321 U.S. 649 (1944); Kusper v. Pontikas, 414 U.S. 51 (1973), y Bullock v. Carter, 405 U.S. 134 (1972) (para la selección de candidatos a cargos estatales o federales); Democratic Party U.S. v. Wisconsin, 450 U.S. 107 (1981) (para la selección de delegados a las convenciones nominadoras de partidos que postulan candidatos a la presi-dencia y vicepresidencia de Estados Unidos y la expresión de preferencia presidencial por el electorado participante).
También se considera que los partidos políticos han llegado a asumir un rol cada vez más extenso e importante en el funcionamiento cotidiano de los Estados modernos y que existe una correlación entre el sistema de partidos y el ordenamiento constitucional. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, op. cit., pág. 582. El ciudadano raramente participa como individuo aislado y lo hace en cambio como miembro de complejas formaciones *617sociales. Desde el punto de vista sociológico los partidos se presentan como organizaciones espontáneas caracterizadas por una comunidad de concepciones o de intereses políticos. Véanse: C. J. Friedrich, Constitutional Government and Democracy, Boston, Ginn Co., 1968, y M. Duverger, Les Partis Politiques, París, Armand Colin, 1951; R.W. Anderson, Go-bierno y partidos políticos en Puerto Rico, Madrid, Ed. Tecnos, 1965; B. Pagán, Historia de los partidos políticos puertorriqueños, Barcelona, Ed. M. Pareja-Montaña, 1959.
La Constitución del Estado Libre Asociado reconoce la importancia de los partidos políticos dentro de nuestra organización de gobierno, al establecer la fórmula de garantía de representación minoritaria en la Legislatura. Art. Ill, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1; Silva v. Hernández Agosto, supra. Así, en Fuster v. Busó, 102 D.P.R. 327, 346-347 (1974), dijimos:
En los estados contemporáneos, debido a su gran extensión física y a su mucha población, se hace inevitable que la demo-cracia se ejerza indirectamente a través de representantes. Ya no es posible gobernar mediante el ágora de la Grecia clásica o el town meeting de la Nueva Inglaterra del siglo 17. La demo-cracia moderna funciona mediante los partidos políticos. Estos presentan al electorado una síntesis de ideas y pro-gramas de gobierno — lo que se llama la plataforma — y tam-bién un grupo de hombres que ofrece gobernar en conso-nancia con esas ideas y programas. Generalmente el electo-rado tiene ante sí dos o tres alternativas, y al votar endosa la de su preferencia. Como es imposible que varios programas, contradictorios entre sí, sean realizados a la vez, universal-mente se acepta que gobernará la mayoría. La minoría fis-caliza para mantener al gobierno dentro de la moral, la ley y la Constitución y espera su turno o su oportunidad de conver-tirse en mayoría mediante la persuación del electorado. Ese sistema coloca la responsabilidad política en un partido — el partido del gobierno — y en un grupo de hombres — el que preside el gobierno y sus colaboradores más destacados.
*618Ahora bien, los partidos políticos no son las únicas agrupaciones de ciudadanos capaces de canalizar la participación del pueblo en las funciones públicas del Estado. La importancia reciente del voto del elector no afiliado o independiente, y los cambios en el grado de apoyo tradicional a los partidos políticos como consecuencia del crecimiento de las ciudades y el desarrollo económico, implican una revisión de la concepción tradicional de la función de los partidos. Tampoco podemos ignorar que en la sociedad moderna existen otros tipos de movimientos capaces de reagrupar a los ciudadanos y ejercer una determinada presión en defensa de intereses particulares. V.O. Key, Jr., Politics, Parties and Pressure Groups, Nueva York, Thomas Y. Crowell Co., 1958.
La participación de las agrupaciones políticas puertorriqueñas en los procesos de los partidos políticos norteamericanos ya ocupa una página en nuestra historia y ha sido motivo de mucha controversia. Por un lado, dicha participación es percibida por importantes sectores del pueblo como una fuente adicional de influencia y acceso a la estructura política norteamericana. Para otros sectores constituye una estrategia electoral de los partidos políticos principales, cuyo propósito es integrar el proceso político de Puerto Rico al de Estados Unidos. También hay quien sostiene que es un instrumento de los partidos mayoritarios para medir sus fuerzas antes de las elecciones de noviembre. En cualquiera de los casos, la experiencia de la pasada década demuestra que esta polémica trata de una materia a ser discutida propiamente dentro del proceso político, en las urnas o en aquellos recintos propios de los organismos representativos del Estado. La prudencia judicial nos aconseja que sea en la arena legislativa y no en el foro judicial donde se ventile inicialmente esta controversia.
En estas circunstancias, la distinción entre lo que es un partido político bonafide, con aspiraciones de postular can-*619didatos para las elecciones locales, y un partido político afi-liado, bajo el esquema primarista, no tiene el alcance que le da el demandante apelante. En nuestra época, estos últimos también cumplen una función legítima y el Estado tiene po-der para reglamentarlos.
En este caso la Legislatura determinó que era un fin público reglamentar el proceso de sufragio para las primarias presidenciales, de modo que se asegurara su legitimidad y protegiera a aquellos ciudadanos que libremente optasen por participar en esa actividad. Permitir y hacer viable la colaboración ciudadana en unos procesos que pueden influenciar decisiones que afectan a nuestro pueblo, está claramente previsto dentro de los poderes constitucionales delegados a la Rama Legislativa.
Examinada la Ley de Primarias Presidenciales Compul-sorias y su historial legislativo resolvemos que, en la materia que nos ocupa, la Legislatura hizo una determinación válida al amparo de sus poderes constitucionales.
f — I ¡>
Consideremos, pues, las alegaciones de que los aconteci-mientos impugnados en la demanda —la celebración de las primarias con fondos públicos— requieren consagración popular ad hoc, vía plebiscito, como evidente manifestación de la voluntad ciudadana, por constituir una invasión de dere-chos reservados al pueblo y una violación a la Cláusula de Igual Protección de las Leyes de la Constitución del Estado Libre Asociado.
 Damos por sentado que el Preámbulo de la Consti-tución, más allá de mera proclamación de principios, tiene pleno valor de derecho constitucional positivo que se traduce en la adhesión de los constituyentes a unos principios o com-promisos. El apelante acepta, no obstante, que el Preámbulo *620es un documento “neutral” en materia de desarrollos sobre el status. Fundan su reclamo en el Art. II, Sec. 19 de la Carta de Derechos, supra. Alegan en su escrito que la Asamblea Legislativa actuó ultra vires al aprobar la Ley Núm. 6, supra, porque dicha legislación no nace al amparo de uno de los poderes enumerados que el pueblo le delegó. El P.I.P. funda su alegación en la “patente e incontrovertible . . . analogía conceptual y estructural entre la Constitución de Estados Unidos en lo relativo a la doctrina de poderes enumerados delegados al Congreso de los Estados Unidos avalada por la reserva de poderes y derechos de los Estados y del Pueblo Norteamericano y la Constitución del Estado Libre Aso-ciado . . . ”. Apelación, pág. 71.
La afirmación requiere un examen más abarcador. El texto del Art. I, Sec. 1 de la Constitución federal establece que el Poder Legislativo que se concede es limitado: “Todos los poderes legislativos otorgados por esta Constitución resi-dirán en un Congreso de los Estados Unidos . . . .” Const. E.U., L.P.R.A., Tomo 1, ed. 1982, pág. 169. Más adelante en el mismo artículo, See. 8, se enumeran los poderes princi-pales conferidos al Congreso.
Este diseño constitucional en Estados Unidos es el resul-tado de la realidad histórica, que dio base a la creación de una nación donde el poder político se distribuye en forma federada. El pueblo norteamericano le confiere parte de dicho poder al Congreso y a las otras Ramas de Gobierno, y parte a los estados. Esta estructura de poder compartido ex-plica la enumeración de poderes. G. Gunther, Constitucional Law, lima ed., Mineóla, Nueva York, 1985; The Federalist Nos. 33 & 8b (Cooke ed. 1961) (Hamilton); The Federalist Nos. bb~b6 (Cooke ed. 1961) (Madison); M. Farrand, The Framing of the Constitution of the United States, New Haven, Yale University Press, 1976.
*621En lo referente al Poder Legislativo, el Art. Ill, Sec. 1 de nuestra Constitución, supra, pág. 334, dispone: “El Poder Legislativo se ejercerá por una Asamblea Legislativa_” No se enumera un conjunto limitado de poderes. El pueblo delega todo el poder legislativo a una Asamblea Le-gislativa, sujeto a las limitaciones de la Carta de Derechos y otras disposiciones de la Constitución. Es obvio que en Puerto Rico no existe ni ha existido un diseño federado de gobierno. Se entiende que la Asamblea Legislativa, distinto al Congreso, puede legislar sobre cualquier asunto que afecte el bienestar de los puertorriqueños. Contrario a lo que plantea el P.I.P., el argumento sobre soberanía popular y re-serva de poderes no puede esgrimirse para impugnar legis-lación fruto de la labor legislativa en una democracia representativa. Precisamente, debido a su valía constitucio-nal en Silva v. Hernández Agosto, supra, reconocimos la im-portancia de la participación oportuna y efectiva de la representación minoritaria en el proceso legislativo.
Tampoco coincidimos con la contención de que la Sec. 19 de nuestra Carta de Derechos, supra, configura una cláusula de reserva sobre status que impide que la Legislatura apruebe la Ley de Primarias Presidenciales Compulsorias. Examinemos su texto:
La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencio-nados específicamente. Tampoco se entenderá como restric-tiva de la facultad de la Asamblea Legislativa para aprobar leyes en protección de la vida, la salud y el bienestar del pueblo. Art. II, Sec. 19 de la Carta de Derechos, supra, pág. 332.
Aunque su fuente más remota fue la Enmienda IX de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, y el segundo borrador de la Constitución preparado por el Profesor Carl Friedrich, la Sec. 19 responde a unas reali-*622dades particulares de nuestro país. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, págs. 207-209. A diferencia de la Constitución de Estados Unidos, nuestra Constitución contiene disposi-ciones que requieren del Estado una función dual: que se abstenga de infringir directamente los derechos de los ciuda-danos y que, mediante acción gubernamental específica, se aseguren estas libertades. En este contexto, la Sec. 19 tiene el propósito de que no se interprete la Constitución como un “catálogo exhaustivo de los derechos del hombre en Puerto Rico”. Trías Monge, op. cit., pág. 208. Todo lo contrario, se pretendió “incorporar a la Constitución una disposición que reconociese el orden especialmente dinámico del derecho en este campo y permitiese añadir, tanto derechos derivables, ya o más tarde, de los expresamente enumerados, como nuevos derechos que fuesen adquiriendo reconocimiento a través de los años”. íd., pág. 208. Su objetivo fue formular la intención de los miembros de la Asamblea Constituyente en el sentido de que la omisión de un derecho no significaba su exclusión.
Un examen de su historial demuestra que el Informe de la Comisión de Carta de Derechos recoge claramente el pro-pósito de la cláusula:
Esta sección establece dos reglas paralelas de interpreta-ción. La primera va enderezada a proteger los derechos del individuo contra una interpretación restrictiva o contra una interpretación basada en la conocida norma de inclusio unius, exclusio alterius. Según este último principio inter-pretativo, el acto de enumerar conlleva el acto de excluir, de suerte que todo lo que no se menciona queda por ese solo he-cho descartado. No creemos que en una constitución deba in-corporarse un principio de esta inflexibilidad. Por ejemplo, no hemos mencionado específicamente el derecho de establecer escuelas privadas pero es claro que existe. No hemos estable-cido específicamente el derecho a la inviolabilidad de la co-rrespondencia pero es claro que esto surge de los demás *623derechos consignados y así sucesivamente. Una interpreta-ción en el sentido de que todo lo que no se desprenda literal-mente de cada una de las palabras usadas está por lo tanto excluido de la protección constitucional, sería contraria a la actitud básica que ha regido a la Comisión al preferir el len-guaje breve de los grandes principios en vez de la formulación minuciosa de los detalles inagotables.
La segunda oración presenta el contrapolo equilibrador de la primera. La protección más liberal de los derechos del indi-viduo, que es la establecida en esta carta de derechos, no puede perder de vista el básico principio de que la salud del pueblo es la suprema ley. Los derechos individuales tienen que entenderse dentro del cuadro general de la sociedad con arreglo a las limitaciones inherentes a la vida en común. Ya hemos indicado en ocasiones anteriores cómo resulta una y otra vez necesario tener la ecuanimidad que permita conju-gar los derechos individuales que desmesurados podrían re-sultar conflictivos entre sí y los derechos de la comunidad en su vida, salud y bienestar, representada esta comunidad por la Asamblea Legislativa.
Nadie puede preveer la totalidad de problemas que encie-rra el futuro ni c[ó]mo han de bregar con ellos los intérpretes de un documento constitucional. A punto de terminar nues-tro trabajo hemos querido señalar la necesaria coexistencia de estos dos principios a veces en conflicto, cuya armoniza-ción constante constituye el arte supremo del gobierno. (Én-fasis suplido.) 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2576 (1951).
Precisamente en los momentos en que se promulga nuestra Constitución, Puerto Rico había comenzado un programa gubernamental de desarrollo económico que transformó dramáticamente la economía, la sociedad y creó una nueva administración pública. H. Wells, The Modernization of Puerto Rico: A Political Study of Changing Values and Institutions, Cambridge, Massachusetts, Harvard University Press, 1969; R. Carr, Puerto Rico: A Colonial Experiment, Nueva York, N.Y. Univ. Press, 1984. Dentro de ese espíritu se promulgó una Constitución que dotó a las ramas *624gubernamentales con amplios poderes para introducir los programas innovadores que sacaron al país de la miseria de la década del cuarenta. La Sec. 19 de nuestra Carta de Dere-chos, supra, expresamente proveyó la flexibilidad que el Es-tado necesitaba para la experimentación de esos años, y así evitó que los derechos civiles sirvieran como barreras contra estas medidas:
La segunda oración de la sección 19 constituía, en las pala-bras de la Comisión “el contrapolo equilibrador de la pri-mera”. Así como se quería asegurar la interpretación más lata posible de los derechos humanos en Puerto Rico y proveer para su crecimiento sin alteración del texto constitucional, se deseaba a la vez garantizarle al Estado el más amplio margen para la experimentación económica y social. Dos tristes re-cuerdos impelían la adopción de este segundo principio: los ataques desatados contra los programas iniciales del Partido Popular y la experiencia del uso literal durante las primeras décadas del siglo de los propios derechos civiles como arma contra las medidas de progreso social. Trías Monge, op. cit., pág. 209.
En otras palabras, la Sec. 19 de nuestra Carta de Derechos, supra, lejos de ser una fuente limitativa del Poder Legislativo, lo estimula. Para responder a las necesidades de Puerto Rico, la Asamblea Constituyente reconoció amplios poderes a la Rama Legislativa para formular “los detalles inagotables” de la política pública.
VII
Examinemos el argumento de que el uso de fondos públicos en el suceso primarista —o la Ley Núm. 6, supra, en sí— viola la igual protección de las leyes y discrimina por ideas políticas.
Un examen reflexivo del alegato del P.I.P. demuestra que el apelante no indica qué disposiciones de la ley producen tal resultado. Hace caso omiso del primer paso que necesaria-*625mente hay que dar en casos como el presente: determinar si la ley en cuestión establece una clasificación como medio de lograr sus propósitos, o si la misma afecta un derecho fundamental. 2 Rotunda, Nowak y Young, Treatise on Constitutional Law: Substance and Procedure Sec. 18.1, págs. 315-316 (1986); L.H. Tribe, American Constitutional Law, 2da ed., Mineóla, Nueva York, Foundation Press, 1988, Sec. 16.1; Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980).
La Ley de Primarias Presidenciales Compulsorias no le concede fondos a ningún partido político. Tampoco lo hace la Resolución Conjunta del Senado Núm. 2287 de 5 de febrero de 1988. Todos los fondos públicos aquí en cuestión se le conceden a la Comisión Estatal para que su presidente los utilice de acuerdo con el esquema legislativo. No se trata, pues, de la concesión de un fondo de campaña para uso particular de unos partidos en sus campañas eleccionarias.
Los casos citados por el apelante —P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980); Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984), y P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976)— son inaplicables a la situación de autos. Dicha jurisprudencia se refiere a casos de trato desigual e irrazonable en el contexto de los procesos electorales ordina-rios donde, luego de identificarse por este Tribunal un dere-cho fundamental —el derecho al ejercicio de la franquicia electoral— concluimos que el trato desigual constituía un discrimen prohibido.
No existe prueba de que la Asamblea Legislativa al aprobar la ley de marras estuviese motivada por un propósito discriminatorio contra el P.I.P. o aquellas personas que, a pesar de gozar de plena capacidad electoral, decidan no participar en las primarias presidenciales y, por el contrario, *626elijan promover una campaña pública de abstención o re-chazo a los comicios. El propósito de la ley no es proyectar un endoso oficial a ningún partido local o fórmula de status. Tampoco tiene el objetivo de propiciar a los partidos un me-canismo alterno de recaudación de fondos o limitar las poten-cialidades de financiamiento de campaña de aquellas enti-dades opuestas a las primarias presidenciales. Véanse, por ejemplo: Washington v. Davis, 426 U.S. 229 (1976); Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977); Mobile v. Bolden, 446 U.S. 55 (1980); Rogers v. Lodge, 458 U.S. 613 (1982); Hunter v. Underwood, 471 U.S. 222 (1985).
La mera posibilidad de que la publicidad y celebración de las primarias pueda tener un efecto adverso sobre los intereses ideológicos o políticos del demandante no es suficiente para establecer la inconstitucionalidad de la ley, así como tampoco impide el uso de fondos del Estado en una actividad que la Legislatura determinó que estaba revestida de interés público.
Las disposiciones de la ley impugnada son neutrales, no contienen clasificación alguna ni tampoco inciden de su faz en un derecho fundamental. En ausencia igualmente de un propósito discriminatorio no erró el tribunal a quo al utilizar un análisis tradicional de escrutinio constitucional y concluir que la acción legislativa bajo ataque era válida. Dicha legislación no es arbitraria y se percibe claramente un nexo racional entre la misma y un interés legítimo del Estado: garantizar que aquellos que decidan ejercer el derecho al voto el 20 de marzo de 1988 en las primarias presidenciales concurran con métodos democráticos y en ambiente de paz y seguridad.
*627VIII
Atendamos, por último, un reclamo sobre el que rige bas-tante confusión tanto en el alegato del apelante como en las comparecencias de los codemandados apelados Marlene I. Gillette y Carlos Canals Mora. Nos referimos al alegado “en-volvimiento” de la Comisión Estatal en la celebración de la elección interna del Partido Demócrata de Puerto Rico.
Aun cuando tomáramos conocimiento judicial de unos documentos que no fueron objeto de prueba ni estipulación en instancia, de éstos en forma alguna se desprende que la Comisión Estatal o sus funcionarios estén participando en los procesos internos del Partido Demócrata de Puerto Rico.
La información incluida revela que uno de los organismos rectores del Democratic National Party, un “partido nacio-nal” a los fines de la Ley de Primarias Presidenciales Com-pulsorias, 16 L.P.R.A. sec. 1322(m), que no es parte en este pleito, ha aprobado una propuesta del Partido Demócrata de Puerto Rico, un “partido afiliado”, 16 L.P.R.A. sec. 1322(n), para la reorganización de las estructuras de mando hasta 1992. El plan dispone que los delegados electos en las prima-rias presidenciales formarán parte del Comité Ejecutivo del Partido Demócrata en Puerto Rico que elegirá a los oficiales de dicho partido por espacio de cuatro (4) años.
Corresponde al “partido afiliado” y al “partido nacional” determinar y escoger su estructura interna, así como adjudi-car el rol que desempeñarán en dicha estructura los dele-gados electos el próximo 20 de marzo. Declinamos la invi-tación de los codemandados Gillette y Canals para que inter-vengamos directa o indirectamente con la libertad de asocia-ción y procesos internos de los partidos afiliados o nacio-nales. Véanse, por ejemplo: O’Brien v. Brown, 409 U.S. 1 (1972); Cousins v. Wigoda, 419 U.S. 477 (1975); Tashjian v. Republican Party of Connecticut, 93 L. Ed. 2d 514 (1986); *628Democratic Party of U.S. v. Wisconsin, 450 U.S. 107, 124 (1981).
Finalmente, no debe haber duda sobre el ámbito de la primaria presidencial autorizada por la Ley Núm. 6, supra. Dicha ley fue enmendada por la Ley Núm. 89 de 2 de julio de 1987, y en el Art. 18 de la misma, renumerado como el Art. 17 se especifica en qué consiste el evento:
Artículo 17. — Votaciones—
Las Primarias Presidenciales establecidas en esta ley con-sistirán de la votación en una papeleta donde los electores ex-presarán su preferencia por el aspirante a la candidatura presidencial del Partido Nacional del cual son partidarios bona fide y en [sic] una papeleta para elegir delegados y dele-gados alternos a la Convención Nominadora Nacional. El re-sultado de la expresión de preferencia de candidato presi-dencial no afectará la elección de delegados o delegados al-ternos. (Escolio omitido.) 1987 Leyes de Puerto Rico 379-380.
Ni en esta disposición ni en ninguna otra de la Ley Núm. 6, supra, se habla de elegir otros funcionarios diferentes a los delegados ni se menciona el término “elección interna”. Distinto a la Ley Núm. 102 de 24 de junio de 1977 (16 L.P.R.A. ant. secs. 1301-1309), la Ley Núm. 6, supra, sólo autoriza en el proceso fijado para marzo dos votaciones: una votación de preferencia por candidatos presidenciales y una elección de delegados. En estas circunstancias, no hay duda de que la controversia en este caso se reduce a si la asignación de fondos públicos a la Comisión Estatal para la celebración y supervisión de esos comicios es constitucional.
Por las consideraciones expuestas anteriormente, se con-firmará la sentencia del Tribunal Superior que declaró constitucional la Ley de Primarias Presidenciales Compul-sorias de 1979, y la asignación de fondos públicos a la Co-misión Estatal para celebrar y supervisar un sistema de votación racional y seguro en estos comicios.
*629 La Ley Núm. 6, supra, constituye una extensa reglamentación de las primarias presidenciales válidamente promulgada por la Asamblea Legislativa al amparo de sus poderes constitucionales. En vista de que su propio texto prohíbe una vinculación oficial entre los resultados de las pri-marias y la relación jurídica entre Puerto Rico y Estados Unidos, y considerando que la ley no viola la Cláusula de Igual Protección de las Leyes de la Constitución del Estado Libre Asociado, resolvemos que dicho estatuto no adolece de defecto constitucional.
El Juez Presidente Señor Pons Núñez emitió voto particular de conformidad con la opinión del Tribunal. El Juez Asociado Señor Ortiz emitió voto particular de conformidad con la opinión del Tribunal, al cual se une el Juez Presidente Señor Pons Núñez. El Juez Asociado Señor Alonso Alonso emitió voto particular de conformidad con la opinión del Tribunal. Los Jueces Asociados Señores Negrón García y Rebo-llo López emitieron opiniones disidentes.

 También fueron demandados Marcos A. Rodríguez Estrada, Presidente de la Comisión Estatal de Elecciones del Estado Libre Asociado de Puerto Rico; Hiram Meléndez Rivera, Comisionado Electoral del Partido Independentista Puertorriqueño; Eudaldo Báez Galib, Comisionado Electoral del Partido Popular Democrático y Representante Electoral del Partido Demócrata de Estados Unidos en Puerto Rico; Carlos Canals Mora, Comisionado Electoral del Partido Nuevo Progresista y Representante Electoral del Partido Demócrata de Estados Unidos en Puerto Rico y Orestes Ramos, Representante Electoral del Partido Republicano de Estados Unidos en Puerto Rico. Según surge de los autos origi-nales remitidos, el licenciado Orestes Ramos fue emplazado. Sin embargo, cues-tionada por el propio P.I.P. en la conferencia con antelación a la vista de injunction preliminar la capacidad legal del licenciado Orestes Ramos para re-presentar al Partido Republicano, todas las partes acordaron su exclusión.


 Luis A. Ferré Aguayo, Marlene Gillette y Alfonso López Chaar. En enero René Muñoz Padín sustituyó a Alfonso López Chaar, quien fue nombrado Secre-tario Interino del Departamento de Estado.


 En P.S.P. v. E.L.A., 107 D.P.R. 590 (1987), la opinión del Tribunal fue emitida por el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Ne-gron García emitió opinión concurrente. Los Jueces Asociados Señores Dávila y Martín suscribieron votos disidentes. En P.I.P. v. E.L.A., 109 D.P.R. 403 (1980), el Juez Asociado Señor Dávila emitió una opinión a la cual se unieron los Jueces Asociados Señores Martín, Díaz Cruz e Irizarry Yunqué. Los Jueces Asociados Señores Martín y Díaz Cruz emitieron opiniones particulares conformes y el Juez Asociado Señor Negrón García suscribió opinión disidente a la cual se unió el Juez Asociado Señor Torres Rigual. El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau hubiesen confirmado la sentencia apelada y se reser-varon el derecho a expresar sus criterios por escrito.


 El Art. 1204 del Código Civil, 81 L.P.R.A. see. 3343, dispone en lo perti-nente:
“Contra la presunción de que la cosa juzgada es verdad, sólo será eficaz la sentencia ganada en juicio de revisión.
“Para que la presunción de cosa juzgada surta efecto en otro juicio, es nece-sario que entre el caso resuelto por la sentencia y aquel en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad en que lo fueron.
“Se entiende que hay identidad de personas siempre que los litigantes del segundo pleito sean causahabientes de los que contendieron en el pleito anterior, o estén unidos a ellos por vínculos de solidaridad o por los que establece la indivi-sibilidad de las prestaciones entre los que tienen derecho a exigirlas u obligación de satisfacerlas.”


 “Sec. 9. [Justa compensación por propiedad privada]
“No se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley. No se aprobará ley alguna autorizando a expropiar imprentas, maquina-rias o material dedicados a publicaciones de cualquier índole. Los edificios donde se encuentren instaladas sólo podrán expropiarse previa declaración judicial de necesidad y utilidad públicas mediante procedimientos que fijará la Ley, y sólo podrán tomarse antes de la declaración judicial, cuando se provea para la publica-ción un local adecuado en el cual pueda instalarse y continuar operando por un tiempo razonable.” Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1, ed.’1982, p. 296.


 Para casos recientes que ilustran este enfoque, véanse: South Dakota v. Dole, 483 U.S. 203 (1987); Bowen v. Owens, 476 U.S. 340 (1986); Hawaii Housing Authority v. Midkiff, 467 U.S. 229 (1984).


 “El Poder Legislativo se ejercerá por una Asamblea Legislativa, que se compondrá de dos Cámaras —el Senado y la Cámara de Representantes— cuyos miembros serán elegidos por votación directa en cada elección general.” Art. III, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 334.